DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 4/25/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection under USC 102 of claim 1 has been withdrawn.  Specifically, claim 1 has been cancelled and all of its limitations incorporated into claim 2; therefore, rewriting claim 2 in independent form.  Because claim 1 has been cancelled the previous rejection under USC 102 is now moot and withdrawn.  Furthermore, because claim 2 has been rewritten into independent form to include all of the limitations of claim 1, claim 2 is now determined to be in condition for allowance and as are claims 3-9 which depend from claim 2.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Amendments are considered as a typo/antecedent basis fix to properly recited the first instance of calculation method as “a calculation method.” (see below)
Claim 2: A calculation method for travelling-wave differential protection of VSC-HVDC transmission lines, considering the influence of the frequency-related parameters, comprising the following steps: 
calculating a characteristic impedance and a propagation coefficient of a frequency-dependent transmission line in time domain;
collecting voltage and current signals at the both ends of the transmission line and then calculating a forward and a backward voltage travelling-wave, respectively;
comparing a differential value of voltage travelling-wave with a preset threshold value so as to determine whether an internal fault occurs; 
wherein the method comprises detailed steps as follows:
Step A: calculating the characteristic impedance and propagation coefficient of the frequency-dependent transmission line in time domain; 
Step B: collecting the voltage and current signals at the both ends of the transmission line, comprising a head end voltage value um, a head end current value im, a tail end voltage value un, a tail end current value in of the transmission line, a sampling frequency fs, and a number of the sampling voltage and current Ns; according to the waveform reduction method, filtering and intercepting the voltage and current signals using a filter with kernel length of M2 and then increasing the sampling frequency fs to a resampling frequency fmaxres (fmaxres >fs), and the number of sampling points becoming Nx-M2/2, wherein Nx= Ns * fmaxres/ fs; and performing phase mode transformation; 
Step C: comparing a differential value of voltage travelling-wave with a preset voltage threshold value so as to determine whether the internal fault occurs: 
calculating differential values of voltage travelling-wave uwavediffm and uwavedffn at both ends, presetting a preset threshold value uset, determining whether the internal fault occurs on the transmission line based on the criterion of             
                
                    
                        u
                        w
                        a
                        v
                        e
                    
                    
                        d
                        i
                        f
                        f
                        m
                    
                
                [
                
                    
                        n
                    
                    
                        3
                    
                
                ≥
                
                    
                        u
                    
                    
                        s
                        e
                        t
                    
                
                |
                |
                
                    
                        u
                        w
                        a
                        v
                        e
                    
                    
                        d
                        i
                        f
                        f
                        n
                    
                
                [
                
                    
                        n
                    
                    
                        3
                    
                
                ]
                ≥
                
                    
                        u
                    
                    
                        s
                        e
                        t
                    
                
                 
                (
                
                    
                        n
                    
                    
                        3
                    
                
                =
                1
                ,
                 
                2
                …
                
                    
                        N
                    
                    
                        x
                    
                
                -
                
                    
                        M
                    
                    
                        2
                    
                
                /
                2
            
         differential-mode components of voltage and current to realize fault recognition; further, determining whether the internal fault occurs:
            
                
                    
                        u
                        w
                        a
                        v
                        e
                    
                    
                        d
                        i
                        f
                        f
                        m
                    
                
                [
                
                    
                        n
                    
                    
                        3
                    
                
                ≥
                
                    
                        u
                    
                    
                        s
                        e
                        t
                    
                
                |
                |
                
                    
                        u
                        w
                        a
                        v
                        e
                    
                    
                        d
                        i
                        f
                        f
                        n
                    
                
                [
                
                    
                        n
                    
                    
                        3
                    
                
                ]
                ≥
                
                    
                        u
                    
                    
                        s
                        e
                        t
                    
                
            
        
when either of uwavediffm[n3] or uwavediffn[n3] is greater than the preset threshold value uset, it is considered that the internal fault occurs at a time t[n3]; in order to ensure the reliability of the determination, the determination is made continuously several times or by the integral method.

Allowable Subject Matter
Claims 2-9 are allowed. (renumbered as claims 1-8)
The following is an examiner’s statement of reasons for allowance:

Claim 2 is allowed because the closest available prior art Suonan et al. (Distance Protection for HVDC Transmission Lines Considering Frequency-Dependent Parameters, 2013), Sweitzer, III et al. (US 2017/0082675), and Johannesson (US 2015/0233976), either singularly or in combination, fail to anticipate or render obvious “a calculation method for travelling-wave differential protection of VSC-HVDC transmission lines, considering the influence of the frequency-related parameters, comprising the following steps: 
calculating a characteristic impedance and a propagation coefficient of a frequency-dependent transmission line in time domain;
collecting voltage and current signals at the both ends of the transmission line and then calculating a forward and a backward voltage travelling-wave, respectively;
comparing a differential value of voltage travelling-wave with a preset threshold value so as to determine whether an internal fault occurs; 
wherein the method comprises detailed steps as follows:
Step A: calculating the characteristic impedance and propagation coefficient of the frequency-dependent transmission line in time domain; 
Step B: collecting the voltage and current signals at the both ends of the transmission line, comprising a head end voltage value um, a head end current value im, a tail end voltage value un, a tail end current value in of the transmission line, a sampling frequency fs, and a number of the sampling voltage and current Ns; according to the waveform reduction method, filtering and intercepting the voltage and current signals using a filter with kernel length of M2 and then increasing the sampling frequency fs to a resampling frequency fmaxres (fmaxres >fs), and the number of sampling points becoming Nx-M2/2, wherein Nx= Ns * fmaxres/ fs; and performing phase mode transformation; 
Step C: comparing a differential value of voltage travelling-wave with a preset voltage threshold value so as to determine whether the internal fault occurs: 
calculating differential values of voltage travelling-wave uwavediffm and uwavedffn at both ends, presetting a preset threshold value uset, determining whether the internal fault occurs on the transmission line based on the criterion of                         
                            
                                
                                    u
                                    w
                                    a
                                    v
                                    e
                                
                                
                                    d
                                    i
                                    f
                                    f
                                    m
                                
                            
                            [
                            
                                
                                    n
                                
                                
                                    3
                                
                            
                            ≥
                            
                                
                                    u
                                
                                
                                    s
                                    e
                                    t
                                
                            
                            |
                            |
                            
                                
                                    u
                                    w
                                    a
                                    v
                                    e
                                
                                
                                    d
                                    i
                                    f
                                    f
                                    n
                                
                            
                            [
                            
                                
                                    n
                                
                                
                                    3
                                
                            
                            ]
                            ≥
                            
                                
                                    u
                                
                                
                                    s
                                    e
                                    t
                                
                            
                             
                            (
                            
                                
                                    n
                                
                                
                                    3
                                
                            
                            =
                            1
                            ,
                             
                            2
                            …
                            
                                
                                    N
                                
                                
                                    x
                                
                            
                            -
                            
                                
                                    M
                                
                                
                                    2
                                
                            
                            /
                            2
                        
                     differential-mode components of voltage and current to realize fault recognition; further, determining whether the internal fault occurs:
                
                    
                        
                            u
                            w
                            a
                            v
                            e
                        
                        
                            d
                            i
                            f
                            f
                            m
                        
                    
                    [
                    
                        
                            n
                        
                        
                            3
                        
                    
                    ≥
                    
                        
                            u
                        
                        
                            s
                            e
                            t
                        
                    
                    |
                    |
                    
                        
                            u
                            w
                            a
                            v
                            e
                        
                        
                            d
                            i
                            f
                            f
                            n
                        
                    
                    [
                    
                        
                            n
                        
                        
                            3
                        
                    
                    ]
                    ≥
                    
                        
                            u
                        
                        
                            s
                            e
                            t
                        
                    
                
            
when either of uwavediffm[n3] or uwavediffn[n3] is greater than the preset threshold value uset, it is considered that the internal fault occurs at a time t[n3]; in order to ensure the reliability of the determination, the determination is made continuously several times or by the integral method” in combination with all other limitation of the claim as claimed and defined by the applicant. (see underlined for emphasis).
While the prior art does provide teaches for a calculation method for travelling-wave differential protection of VSC-HVFC transmission lines that includes taking into account frequency-related parameters in order to determine whether a fault occurs, the prior art does not include any teaching of the specific calculations including the particular sampling and filtering strategy set forth in the claimed invention as well as the particular evaluation of differential values of voltage travelling wave at both ends using the defined and claimed equations in order to properly identify if an internal fault has occurred.  Therefore, the claimed invention recites a novel technique for further improving the determination and evaluation of an internal fault based on evaluation of differential voltages that also includes a particular sampling and data collection element.

Claims 3-9 are dependent upon claim 2; therefore, claims 3-9 are allowed over the closest available prior art for at least the reasons stated above with regards to claim 2.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Dzienis et al. (US 10725085) discloses a method determines a fault position of a fault on an electrical line. First time stamped current and voltage values are measured at a first line end. Second time stamped current and voltage values are measured at a second line end. The fault position of the line is determined from these measured values. To carry out positioning of a data window for fault location according to the traveling wave principle, after the first current and voltage values are measured at the first line end, the second current and voltage values are determined, which indicate the current or voltage at the second line end.

Li et al. (US 10141736) discloses a method for identifying the type of faults occurred on a power line, characterized in that it comprises: calculating a fault point voltage on fault points based on terminal voltage and fault locations of the power line; adopting the fault point voltage corresponding to a maximum transition resistance as a setting value; comparing the fault point voltage on fault points with the setting value; and identifying the type of fault as a permanent type or a transient type based on the result of the comparison.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198. The examiner can normally be reached Monday-Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M. VAZQUEZ can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERENCE E STIFTER JR/               Examiner, Art Unit 2865                            


/ARLEEN M VAZQUEZ/               Supervisory Patent Examiner, Art Unit 2865
05/03/2022